Citation Nr: 1626599	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to April 1971 and from September 1972 to September 1974.  

This matter is before the Board of Veterans' Appeals (Board) on remand from the Court of Appeals for Veterans Claims (Court).  It originally came before the Board on appeal from a March 2011 rating decision by the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).  In his July 2012 substantive appeal, the Veteran requested a Travel Board hearing; in February 2015 written correspondence, he withdrew the hearing request.  See 38 C.F.R. § 20.704(d).  

This matter was previously before the Board in August 2015, when, the Board issued a decision that, inter alia, denied service connection for a left knee disability.  The Veteran appealed that decision to the Court, resulting in an April 2016 Joint Motion for Partial Remand (JMR) by the parties.  An April 2016 Court Order remanded the matter for compliance with the instructions in the JMR.  .

(The August 2015 Board decision also denied service connection for right hand and low back disabilities.  In the April 2016 JMR, the Veteran stated that he did not contest that the Board's denial as to those issues.  The April 2016 Court Order dismissed the appeal with respect to those issues; therefore, they are not before the Board at this time.)

The previous Board decision was issued by another Veterans Law Judge (VLJ); the matter has been reassigned to the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2016 JMR, the parties agreed that that a February 2011 VA examination was inadequate.  Specifically, the parties agreed that the examiner's negative nexus opinion was premised on a lack of treatment for several decades following service, which did not adequately consider the Veteran's lay statements regarding continuity of symptomatology since the (documented) in-service event.  The parties agreed that a new medical opinion was required.  Consequently, the matter is remanded for a new medical examination.  

Records of on-going treatment for a disability for which service-connection is sought may contain evidence pertinent to the claim; on remand, updated treatment records should be sought.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for left knee disability and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.
 
2.  After the development sought above is completed, the AOJ should then arrange for examination of the appellant by an orthopedic surgeon/orthopedist to determine the nature and etiology of the Veteran's left knee disability.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record (to specifically include his lay statements regarding continuity of symptomatology) the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each current left knee disability shown/found.

(b)  Please identify the likely etiology for each left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, specifically, to an October 1973 injury when he slipped and fell on stairs, resulting in a direct blow to the medial aspect of the left knee.  
 
The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.  The examiner is advised that a mere lack of documented treatment is not sufficient rationale for a negative nexus opinion.  

3.  Thereafter, the AOJ should the review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board (if in order) for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




